Citation Nr: 1442979	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to the service-connected PTSD.

3.  Entitlement to service connection for a bilateral upper extremity disorder, to include as secondary to the service-connected PTSD.

4.  Entitlement to service connection for a bilateral lower extremity disorder, to include as secondary to the service-connected PTSD.

5.  Entitlement to service connection for bilateral restless legs syndrome, to include as secondary to the service-connected PTSD.

6.  Entitlement to service connection for fatigue and sleep apnea, to include as secondary to the service-connected PTSD.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to November 1971.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2010 rating decisions of the VA Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that examinations are necessary, thus requiring a remand.  The Veteran engaged in combat in service; in his February 2012 substantive appeal, the Veteran asserted that his joint disorders due to his duties in service.  A January 2012 letter from a VA psychologist suggests that the Veteran's PTSD may aggravate the Veteran's claimed joint disorders.  As for the other issues, the January 2012 letter also suggests that the Veteran's PTSD aggravates those as well.  As post-service treatment records show various joint complaints and diagnoses of bilateral restless leg syndrome and sleep apnea, and as he participated in combat in addition to being service-connected for PTSD, the Board concludes that a remand is necessary to afford the Veteran a VA examination for the claimed disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirements for a claim of entitlement to service connection a secondary basis in accordance with 38 C.F.R. § 3.310 (2013).  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Danville, Indiana VA Medical Center and from any other providers identified by the Veteran.  If any such records identified for which the Veteran provides any necessary authorization are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination(s) to determine the nature, extent, and etiology of his claimed hepatitis C; bilateral shoulder, bilateral upper extremity, and bilateral lower extremity disorders; bilateral restless leg syndrome; and fatigue and sleep apnea.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed hepatitis C; bilateral shoulder, bilateral upper extremity, and bilateral lower extremity disorders; bilateral restless leg syndrome; and fatigue and sleep apnea are related to his military service, to include being caused or aggravated (permanently worsened beyond normal progression) by the service-connected PTSD [If any diagnosed disorder is found to have been aggravated by the service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]
 
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state why such opinion requires speculation.

4.  Ensure that the examination report(s) complies with (answer the questions posed in) this Remand both as to direct and secondary service connection.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal, specifically considering all evidence associated since the December 2011 statement of the case.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


